DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for Producing a Coil Module”.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: The specification has been presented by the Applicant in a format that is not compliant with the above expectations of the format of the disclosure.  Namely, the instant specification is presented in the same manner as an international application and is missing a Brief Summary of the Invention (section “(h)”, above), followed by a Brief Description of the Figures (section “(i)”, above).  Further, in at least paragraphs [0010, 0014, 0016, 0020, 0023, 0025, etc.] there is disclosed: “The present invention (1)”, “The present invention (2)”, etc.  This language is confusing and difficult to understand, as .
Appropriate correction is required.
Claim Objections
Claims 1-5, 8-11 and 13 are objected to because of the following informalities:  the claims recite language to “a first step of”, “a second step of”… “a fifth step of”… “a twelfth step of”, etc., prior to each apparent method step.  This language is unnecessary and quite confusing, as it appears, at first to delineate a timing sequence, but in the dependent claims the numbering apparently has no effect other than to rename steps that already have a description and any sequencing normally associated with a numbering system is apparently discarded, which casts doubt onto appropriate interpretation of the claims.  See, for example, claim 3, which discloses that “the third step includes a fifth step…a sixth step… a seventh step…[and] an eighth step”, but apparently doesn’t include the fourth step, which may or may not occur before, during or after the other numbered steps, that may or may not be part of the third step.  The most concise and understandable correction would be to delete all of the superfluous claim language directed to “a first step of”, “a second step of” and the like, because it serves only to muddy the waters of claim interpretation, and in fact casts some doubt as to whether or not interpretation under 112(f0 was intended, please see below.  An example of the most clear and concise amendments, taken from claim 1 is: “.  Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes several claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “a first step of preparing a conductive layer disposed at one side” (line 2), “a second step of forming a conductive pattern from the conductive layer” (line 4), “a third step of pushing the conductive pattern into a first adhesive 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 8-11 and 13-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 discloses that it is the “method for producing a module according to claim 1, wherein in the first step, the conductive layer disposed at a one-side surface in the thickness direction of the first peeling layer is prepared, and in the fourth step, the first peeling layer is peeled from the conductive layer”.  This language is indefinite because it is impossible to ascertain how it is intended to further limit the method of claim 1, which has already disclosed the same limitations exactly.  The purported “first” and “fourth” step are already recited as being steps of “preparing a conductive layer” and “peeling the first peeling layer”, and the peeling layer is already disclosed as being on the conductive layer, therefore no new information is provided by claim 2.  One cannot determine the metes and bounds of this claim, which has accordingly been examined as best understood, to be redundant with respect to claim 1 from which it depends.
Claim 3 discloses that “in the first step, the conductive layer is prepared in the pressure-sensitive adhesive first peeling layer, and the third step includes a fifth step of transferring the conductive pattern from the first peeling layer onto the one-side surface in the thickness direction of the first adhesive layer,3PRELIMINARY AMENDMENTAttorney Docket No.: Q247177 Appln. No.: National Stage Entry of PCT/JP2017/041228a sixth step of disposing a second peeling layer having a lower pressure-sensitive adhesive force with respect to the first adhesive layer than that of the first peeling layer with respect to the first adhesive layer on the one-side surface in the thickness direction of the conductive pattern” (lines 1-10; emphasis added).  There are numerous indefiniteness issues with this claim.  First, it is impossible for the conductive layer to be “in” the peeling layer in the same step that it is already clearly recited (in claim 1) as being “disposed at one side” of a peeling layer.  Secondarily, there is a lack of antecedent basis for “the pressure sensitive adhesive first peeling layer”, which combines terms from more than one previously claimed structure, and adds the term “pressure sensitive” such that one cannot know if it is as best understood.
Claim 4 discloses “the conductive layer is laminated in the first peeling layer”.  This limitation is indefinite for the same reasons as detailed above with respect to the first cited portion of claim 3.
Claims 10, 11 and 13 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 4.
Claim 8 discloses “a second resin component on the other-side surface in the thickness direction of the first adhesive layer” (emphasis added).  As with claim 3, there is a lack of antecedent basis for this limitation in the claims, because there is no prior recitation any side of the adhesive layer.  Moreover there is a prior recitation of “one side in a thickness direction of a first peeling layer”, which adds to the confusion wherein the Applicant has apparently again juxtaposed the peeling and adhesive layers, though they are disclosed as being separate entities.
Claims 14-16 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 8.
Claim 9 discloses “a tenth step of forming an adhesive layer including the first adhesive layer and the second adhesive layer and embedding the conductive pattern by covering the one-side surface in the thickness direction of the conductive pattern with the second adhesive layer containing the first magnetic particle, wherein the third step is performed so that the one-side surface in the thickness direction of the conductive pattern is exposed from the first adhesive layer”.  As with the “sixth” step from claim 3, this language in claim 9 makes no logical sense confuses and juxtaposes limitations onto structure upon which they were previously not applied, and it is generally impossible to know the metes and bounds of the claim.  Moreover, there is a lack of antecedent basis for the disclosure in the claim of “the second adhesive layer”.  It also appears that the first and second adhesive layer inexplicably change places and utility in the middle of the claim.  Still further, the first adhesive layer is already disclosed as containing the first magnetic particle(s), and it does not logically follow that the second adhesive would somehow contain the same single “magnetic particle” as the first adhesive.  Even further still, the recitation that “the third step is performed so that the one-side surface in the thickness direction of the conductive pattern is exposed from the first adhesive layer” is impossible to understand given the fact that the “one-side surface” was originally claimed with respect only to the “peeling layer”, and give the fact that claim 1 requires “pushing the conductive pattern into a first adhesive layer”, and claim 9 recites “embedding the conductive pattern by covering the one-side surface (wrong one-side surface)… in the conductive pattern” (which is impossible circular logic).  Apparently the conductor pattern is embedded into the first adhesive, the second adhesive and itself, all on the same “one-side face” which is somehow associated with all of those features simultaneously.  The claim has been examined as best understood.
As best understood, it appears that the claim requires that there be two adhesive layers, but otherwise one cannot know what else, if anything, was intended.
Claim 10 is indefinite for all the same reasons as claims 3 and 9.  Those rejections are not repeated herein in order to avoid a duplicative rejection or an overly long Office Action.
Claims 11 and 13 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 10.
Claim 13 discloses “a twelfth step of disposing the magnetic layer containing the second magnetic particle and the second resin component on the one-side surface and the other-side surface in the thickness direction of the adhesive layer.  There is a lack of antecedent basis for effectively every limitation of this claim.  There is no prior recitation of any “magnetic layer”, “second magnetic particle”, “second resin component” or any “one-side surface and the other-side surface in the thickness direction of the adhesive layer” in any of claims 1, 4 or 10.  Throughout the claims, the Applicant has combined and switched descriptions of structures and their features, the embodiments have been mixed and matched, and the claims are generally difficult to understand.  The Applicant is respectfully requested to thoroughly review all of the claims and correct them such that they are consistent, clear and concise.
The above claims have been examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. (US 2017/0169930 A1).
Regarding claim 1, Kudo discloses a method for producing a module (1) (fig. 1; pars. 0014 and 0089) comprising: a first step of preparing a conductive layer (“power feeding film is formed”) disposed at one side (fig. 3C: top, as viewed) in a thickness direction (vertical, as viewed) of a first peeling layer (any of 51 and/or one or both of 52) (fig. 3C; pars. 0091-0093), a second step of forming a conductive pattern (“a photosensitive resist is applied or pasted onto the power feeding film, and a wiring pattern is formed by photolithography”) from the conductive layer (fig. 3C; par. 0093), a third step of pushing the conductive pattern into a first adhesive layer (30) containing a first magnetic particle (36) and a first resin component (35) (fig. 3J; par. 0101), and a fourth step of peeling the first peeling layer (fig. 3H-3I; pars. 0099-0100).
Note:  regarding claim interpretation, this recitation is reasonably held to be very broad.  For examples: In the supposed “first step”, there is disclosed “preparing a conductive layer”, which could literally include any step or structure involved in any part of providing, working, applying and/or patterning of a conductive layer.  As such, though the supposed step isn’t held to be indefinite, any use of a conductive layer in any manner is held to satisfy the purported limitation.  Similarly, the “second step” as presented, broadly encompasses the conductive layer being used in any manner to aid in forming the conductive pattern, e.g. as a seed layer for subsequent formation of a conductive pattern.  In addition, as currently understood, there is no criticality to the step numbering nomenclature with respect to the “fourth step of peeling”.  That is, the fourth step can occur after any of the other steps, as recited.
Regarding claim 2, as best understood, Kudo discloses the method for producing a module according to claim 1, wherein in the first step, the conductive layer disposed at a one-
Regarding claim 3, as best understood, Kudo discloses the method for producing a module according to claim 1, wherein in the first step, the conductive layer is prepared in the pressure-sensitive adhesive first peeling layer (fig. 3C; pars. 0091-0093), and the third step includes a fifth step of transferring the conductive pattern from the first peeling layer onto the one- side surface in the thickness direction of the first adhesive layer (figs. 3H-3J; pars. 0099-0101), 3PRELIMINARY AMENDMENTAttorney Docket No.: Q247177Appln. No.: National Stage Entry of PCT/JP2017/041228a sixth step of disposing a second peeling layer (60) having a lower pressure-sensitive adhesive force with respect to the first adhesive layer than that of the first peeling layer with respect to the first adhesive layer on the one-side surface in the thickness direction of the conductive pattern (fig. 3B; par. 0091), a seventh step of press-bonding the second peeling layer with respect to the first adhesive layer to push the conductive pattern into the first adhesive layer (fig. 3J; par. 0101), and an eighth step of peeling the second peeling layer from the conductive pattern and the adhesive layer (fig. 3H-3I; pars. 0099-0100).
Regarding claim 4, as best understood, Kudo discloses the method for producing a module according to claim 1, wherein in the first step, the conductive layer is laminated in the first peeling layer via a supporting layer (60 and/or 71), and in the fourth step, the first peeling layer (52) is peeled from the supporting layer (figs. 3B-3C and 3H-3J; pars. 0091-0093 and 0099-0100).
Regarding claim 5, Kudo discloses the method for producing a module according to claim 1, wherein in the second step, the conductive layer is etched (par. 0093).
Regarding claim 6, Kudo discloses the method for producing a module according to claim 1, wherein the content ratio of the first magnetic particle in the first adhesive layer is 15 volume% or more and 60 volume% or less (*“[20] vol % or more and 70 vol % or less”: par. 0077).
*Note:  It appears that the “20” from “20 vol %” was inadvertently omitted from the cited Kudo PG-Pub; however, it is clear from the Patent (Kudo et al.: US 9,984,805 B2), issued from the same Patent application, that the intention was to disclose “20 vol %” (col. 7, lines 45-64).  That portion of the Patent is otherwise identical to the cited portion of the PG-Pub (par. 0077).
Regarding claim 9, as best understood, Kudo discloses the method for producing a module according to claim 1 further comprising: a tenth step of forming an adhesive layer (30) including the first adhesive layer (fig. 3J: magnetic composite body on the lower side of the inductor substrate 5) and the second adhesive layer (magnetic composite body on the upper side of the inductor substrate) and embedding the conductive pattern by covering the one-side surface (top, as viewed) in the thickness direction of the conductive pattern with the second adhesive layer containing the first magnetic particle (pars. 0077 and 0099-0100), wherein the third step is performed so that the one-side surface in the thickness direction of the conductive pattern is exposed from the first adhesive layer (fig. 3K; pars. 0098-0101).
Regarding claim 10, as best understood, Kudo discloses the method for producing a module according to claim 4 further comprising: an eleventh step of forming an adhesive layer (30) including the first adhesive layer (fig. 3J: magnetic composite body on the lower side of the inductor substrate 5) and the second adhesive layer (magnetic composite body on the upper side of the inductor substrate), and sandwiching the conductive pattern and the supporting layer in the thickness direction therebetween by covering the one-side surface in the thickness direction of 
Regarding claim 11, as best understood, Kudo discloses the method for producing a module according to claim 10, wherein5PRELIMINARY AMENDMENTAttorney Docket No.: Q247177 Appln. No.: National Stage Entry of PCT/JP2017/041228the content ratio of the first magnetic particle in the adhesive layer is 15 volume% or more and 60 volume% or less (*“[20] vol % or more and 70 vol % or less”: par. 0077).  *Please also refer to claim 6, above.
Regarding claim 12, Kudo discloses the method for producing a module according to claim 1, wherein the first magnetic particle is a particle consisting of at least one kind selected from iron and iron alloy (par. 0077).
Claims 1, 7-8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaya et al. (US 2003/0029830 A1).
Regarding claim 1, Takaya discloses a method for producing a module (multilayer substrate/electronic part) (Title; Abstract; figs. 3-4) comprising: a first step of preparing a conductive layer (102) disposed at one side (fig. 1, step A: top, as viewed) in a thickness direction (vertical, as viewed) of a first peeling layer (103) (fig. 1, step A; par. 0101), a second step of forming a conductive pattern (102, as shown in fig. 1, step B) from the conductive layer (fig. 1, step B; par. 0102), a third step of pushing the conductive pattern into a first adhesive layer (101) containing a first magnetic particle (magnetic powder) and a first resin component (resin) (fig. 1, steps C-D; pars. 0103 and 0106), and a fourth step of peeling the first peeling layer (fig. 2, step E; par. 0104).
Regarding claim 7, Takaya discloses the method for producing a module according to claim 1, wherein the first resin component is an epoxy resin, a phenol resin, and an acrylic resin (pars. 0117-0119 and 0123-0126).
Regarding claim 8, as best understood, Takaya discloses the method for producing a module according to claim 1 further comprising: a ninth step of disposing a magnetic layer containing a second magnetic particle and a second resin component on the other-side surface in the thickness direction of the first adhesive layer (pars. 0156-0159 and 0167-0168).
Regarding claim 14, as best understood, Takaya discloses the method for producing a module according to claim 8, wherein the content ratio of the second magnetic particle in the magnetic layer is 40 volume% or more (par. 0159).
Regarding claim 15, as best understood, Takaya discloses the method for producing a module according to claim 8, wherein the second magnetic particle is a particle consisting of at least one kind selected from iron and iron alloy (par. 0154).
Regarding claim 16, as best understood, Takaya discloses the method for producing a module according to claim 8, wherein the second resin component is an epoxy resin, a phenol resin, and an acrylic resin (pars. 0117-0119 and 0123-0126).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo, in view of Takaya.
Regarding claim 13, as best understood, Kudo discloses all of the elements of the current invention as detailed above with respect to claims 1, 4 and 10.  Kudo further discloses a twelfth step of disposing the magnetic layer on the one-side surface and the other-side surface in the thickness direction of the adhesive layer (figs. 3J-3K; pars. 0098-0101).  Kudo, however, does not explicitly disclose that the magnetic layer contains [a] second magnetic particle and [a] second resin component.
As detailed above with respect to claim 1, Takaya discloses a nearly identical method to Kudo, and Takaya further teaches that it is well known to use a magnetic layer that contains [a] second magnetic particle and [a] second resin component (pars. 0156-0159 and 0167-0168).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Kudo to incorporate the use of more than one magnetic particle and more than one resin component of Takaya.  It has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  In this instance, Kudo and Takaya disclose closely related methods and disclose the same magnetic and resin materials.  The inclusion of more than one of those materials, as taught by Takaya, would have been a routine consideration to PHOSITA, because it is known that the combined materials can predictably exhibit more preferred properties as compared to their individual constituents when taken alone.  The use of more than one magnetic material and resin would have been readily employed to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/            Examiner, Art Unit 3729